Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 15/562586 application RCE filed on 04/13/2022. 
Claims 1-11 are pending and have been fully considered.
Response to Arguments
With respect to the prior112 rejections—they are overcome due to applicant’s explanation/amendments dated 04/13/2022. However- another issue for Claims 5 & 6 was found and is shown in the above rejection.
Applicant’s arguments with respect to the rejection of the claim(s) with the prior prior art, have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has made progress on this application with amendments. From the examiner review—it appears that SKUDAS et al. not specifically call out—the controller being configured to control flow from containers that have specifically been in a filled or empty state. If applicant has convincing arguments for why the prior art of SKUDAS is in fact not capable of this in combination with FALK in the next response—it is likely that prosecution can wrap up on this case as this is the best prior art found. In addition- at this time- applicant should clear the 112 rejections with respect to Claims 5-6, with amendments.
All claims remain rejected at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 & 6 were the term, “such as” making the overall claim unclear what the metes and bounds are. See MPEP 2173.05 cited below:
2173.05(d) Exemplary Claim Language ("for example," "such as") [R-07.2015]
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite.
Examples of claim language which have been held to be indefinite because the intended scope of the claim was unclear are:
(A) "R is halogen, for example, chlorine";
(B) "material such as rock wool or asbestos" Ex parteHall, 83 USPQ 38 (Bd. App. 1949);
(C) "lighter hydrocarbons, such, for example, as the vapors or gas produced" Ex parteHasche, 86 USPQ 481 (Bd. App. 1949);
(D) "normal operating conditions such as while in the container of a proportioner" Ex parteSteigerwald, 131 USPQ 74 (Bd. App. 1961); and
(E) "coke, brick, or like material". Ex parte Caldwell, 1906 C.D. 58 (Comm’r Pat. 1906).
The above examples of claim language which have been held to be indefinite are fact specific and should not be applied as per se rules. See MPEP § 2173.02 for guidance regarding when it is appropriate to make a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-11 are rejected under 35 U.S.C. 103(a) as being obvious over SKUDAS in EP 2578286(as cited on IDS dated 04/09/2021 ) in view of  FALK in US 4389316.
	With respect to Claims 1-2, 7-8, & 10-11, SKUDAS et al. teach of a method and an apparatus suitable for a continuous chromatography process which only needs three separation columns. The process is a two step procedure comprising two chromatographic steps. The first chromatographic step (capture) is performed alternating and sequentially on two separation columns, the second chromatographic step (polishing) is performed, also sequentially, on the third column (paragraph 0001). SKUDAS et al. further teach of the apparatus comprising three separation units, two capture separation units A1 and A2 having the same chromatography matrix
and one polishing separation unit B(connected in series). Beside the separation units it typically comprises at least two pumps, one or more valves, liquid connections, and reservoirs. It may additionally comprise filter units, detection units or other equipment that may be needed or suitable in a chromatographic separation procedure(paragraph 0107). Further SKUDAS et al. teach that in another preferred embodiment, the apparatus further comprises one or more detectors. The detectors can be used for control of sample transfer between the columns, for the analysis of sample quality, monitoring etc. The detectors can be located wherever suitable, typically they are located prior to the fluid inlet and/or after the fluid outlet of the separation columns(these detectors located after the fluid outlets can be considered “at least two containers” as instantly claimed). Examples of suitable detectors are pH detectors, UV detectors, infrared detectors or detectors measuring conductivity. Preferably, detectors are located prior to the fluid inlet and after the fluid outlet of all separation columns. This set up ensures the control of the sample transfer between the separation units. In another preferred embodiment the apparatus further comprises a computer system. The detectors as well as the pumps and valves are connected to the computer system. This computer system enables control of the pumps and valves and detectors. Preferably, the computer system comprises a software and algorithms that allow the apparatus to be used in a partly or fully automated mode. In another preferred embodiment, an additional fluid inlet, that means preferably a connecting line to one or more reservoirs is located prior to the fluid inlet of separation unit B. In figures 2, 3 and 4 this additional inlet is named Inlet C. Typically the additional fluid inlet is located after the outlet of the separation unit A1 and A2 and prior to the fluid inlet of separation unit B. Preferably, it is located after the valve that is located in the connecting line between the outlets of separation unit A1 and A2 and the fluid inlet of separation unit B and prior to the fluid inlet of separation unit B. This ensures that column B cannot only be fed with the eluates from separation units A1 and A2 but also with additional buffers or reagents, e.g. for inline dilution, elution, equilibration, cleaning in place, virus inactivation etc.(paragraph 0121-0124). Also see paragraph 0131 for virus inactivation means by pH(paragraph 0131) and also see Figures 1-5(A columns and B columns are multiple column (MCC) and are connected in series). Though SKUDAS et al. do not specifically call out—the controller being configured to control flow from containers that have specifically been in a filled or empty state—it would be obvious that SKUDAS is capable of this function.
	SKUDAS et al. further teach of at least one valve in the fluid connection/ports between separation columns A1 and A2 and separation column B that allows to switch between fluid communication between the fluid outlet of separation column A1 and the fluid inlet of separation column B and fluid communication between the fluid outlet of separation column A2 and the fluid inlet of separation column B. - at least two buffer reservoirs and at least two pumps - a reservoir containing sample solution (sample feed), that is in fluid connection with the inlet of separation units A1 and A2(this reads on being a similar structure to the instantly claimed moveable sidewall and ports between the sub-volumes). SKUDAS et al. do not use the language “sidewall,” therefore if the move-ability of sidewall connections isn’t clear to one of ordinary skill, FALK et al. is used to remedy this.
	FALK et al. teach of method and a device for applying a sample solution to a liquid chromatographic column. The device comprises a container of uniform cross section and a piston slidably arranged in said container and sealingly contacting the container wall so as to divide the container into a driving solution chamber and a sample solution chamber(container is divided into two chambers by a slidable wall). The piston is arranged to be displaced towards the sample solution chamber when driving solution is pumped into the driving solution chamber while expelling sample solution from the sample solution chamber in an amount proportional to the amount of driving solution pumped into the driving solution chamber. When all sample solution has been expelled from the sample solution chamber the driving solution chamber is automatically put into communication with the outlet of the container(abstract & Claim 1). It would have been obvious to one of ordinary skill in the art to use a moveable sidewall as in FALK in the invention of SKUDAS due to the fact that a moveable sidewall offers advantage in taking away manual applicant/error of systems/method which require multiple sample applications of dosing(FALK, Column 1 & first two paragraphs of column 2).
	With respect to Claim 3, SKUDAS et al. teach of affinity packing of the columns (abstract, paragraph 0056 & 0007, 0009).
	With respect to Claims 4-6, SKUDAS et al. teach of using monoclonal antibodies, and also of using UV radiation (paragraph 0045, 0190, 0130, 0141).
	With respect to Claim 9, SKUDAS et al. teach of using a UV light source(paragraph 0121, 0130, 0141).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797